DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 57 and 73 are objected to because of the following informalities: at line 9 of claim 57, “target;” should apparently read –target; and--.  
At line 6 of claim 73, “target;” should apparently read –target; and--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-59, 62, 65, 66, 68-70, 72-74, 77, 78, 81-84, 87 and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creighton (U.S. Pub. No. 2012/0296149).  Regarding claim 57, Creighton discloses a method of facilitating treatment of a therapeutic target within a body of a subject, the method comprising: advancing a distal end 3308 of a catheter to a location of the therapeutic target within the body of the subject (Fig. 33 and [0260]); introducing a plurality of magnetic particles (magnetic nanoparticles) within a lumen of the catheter [0260]; applying a rotating magnetic field within the lumen of the catheter via 3310, so as to cause the magnetic particles to agglomerate into stir bars within the lumen of the catheter (Fig. 33; [0218], [0228], [0260] and [0272]; external magnetic field generator (3310) generates a rotating field in which rotating nanoparticle rods 2275 agglomerate into stir bars as shown in Fig. 24); delivering the stir bars and one or more therapeutic agents out of the catheter toward the location of the therapeutic target [0265]; and continuously applying the rotating magnetic field for a duration of time such that the stir bars convey the one or more therapeutic agents to the therapeutic target, thereby facilitating treatment of the therapeutic target [0265].  Regarding claim 58, the magnetic particles comprise magnetite nanoparticles ([0253], [0265] and [0191]).  Regarding claim 59, applying the rotating magnetic field and continuously applying the rotating magnetic field comprise causing a permanent magnet 3310 positioned external to the subject to be rotated (Fig. 33 and [0260]) at a frequency of between 1 Hz and 10 Hz [0260], and wherein a magnitude of the magnetic field is between 0.01 and 1 Tesla ([0026], [0117] and [0190]).  Regarding claim 62, the therapeutic target is a vascular occlusion within a vessel of the subject (see Abstract; [0228], [0271], [0272] and [0278]).  Regarding claim 65, the vessel is a peripheral artery ([0180] and [0276]). Regarding claim 66, the vessel is a vein ([0180] and [0005]).  Regarding claim 68, the one or more therapeutic agents comprise a neuroprotectant (“tPA” [0034], [0265]).  Regarding claim 69, the therapeutic target is a tumor [0005].  Regarding claim 70, the method further comprises delivering one or more diagnostic agents (“contrast agents”) through the catheter ([0245], [0254] and [0267]).  Regarding claim 72, the one or more therapeutic agents comprise one or more theranostic agents (“iron oxide” – [0033], [0097] and [0265]).
Regarding claim 73, Creighton discloses a method of facilitating treatment and/or diagnosis of a therapeutic and/or diagnostic target within a body of a subject, the method comprising: delivering magnetic particles to a location near the target within the body of the subject (Fig. 33 and [0260]); applying a rotating magnetic field so as to cause the magnetic particles to agglomerate into stir bars and to travel in a rotating motion toward the therapeutic target (Fig. 33; [0218], [0228], [0260] and [0272]; external magnetic field generator (3310) generates a rotating field in which rotating nanoparticle rods 2275 agglomerate into stir bars and travel toward the target as shown in Figs. 24 and 30A and disclosed in [0246]); and delivering one or more theranostic agents to the location near the target (“iron oxide” – [0033], [0097] and [0265]); wherein the travel of the stir bars in a rotating motion causes the one or more theranostic agents to reach the target and to remain at the target [0265].  Regarding claim 74, the magnetic particles comprise magnetite nanoparticles ([0253], [0265] and [0191]), applying the rotating magnetic field comprises rotating a permanent magnet 3310 positioned external to the body of the subject (Fig. 33 and [0260]) at a frequency of between 3 Hz and 6 Hz [0260], a magnitude of the magnetic field is between 0.01 and 1 Tesla ([0026], [0117] and [0190]), and delivering the magnetic particles and delivering the one or more theranostic agents comprises local delivery through a catheter to the location near the target (Fig. 33; [0260] and [0265]).  Regarding claim 77, delivering the magnetic particles and delivering the one or more theranostic agents comprises local delivery through a catheter to the location near the target (Fig. 33; [0260] and [0265]).  Regarding claim 78, the target is a tumor [0005] and wherein the one or more theranostic agents comprise a drug (“iron oxide”) adapted to treat the tumor (“iron oxide” is utilized in cancer diagnosis and cancer hyperthermia therapy – [0033], [0097] and [0265]).  Regarding claim 81, the target is a vascular occlusion in a vessel of a leg or arm of the subject (see Abstract; [0021]; [0111]; [0228], [0271], [0272] and [0278]).  Regarding claim 82, the target is an obstruction within an in-dwelling catheter (Fig. 33) positioned within the body of the subject ([0260]; applied magnetic field keeps nanoparticles moving/dispersed which would otherwise result in an “obstruction” absent any further limitation to the term).  Regarding claim 83, the one or more theranostic agents (“contrast agent”) is attached to one or more of the magnetic particles [0097].  Regarding claim 84, delivering the magnetic particles and delivering the one or more theranostic agents comprises systemic intravenous delivery ([0250] and [0260] and “Example 5”).  Regarding claim 87, applying the rotating magnetic field comprises controlling currents within an electromagnet [0260].  Regarding claim 88, applying the rotating magnetic field comprises rotating multiple permanent magnets (“one or more magnets 3310 can be any combination of permanent magnets and electromagnets”) positioned external to the body of the subject (Fig. 33 and [0260]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791